DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive.
Claims 1-21, 23-24, and 26-27 have been cancelled.  Claims 34-36 have been newly introduced.
The provisional rejection of claims 22, 24-26, and 28 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-9, and 20-21 of copending Application No. 15/757,568 is withdrawn in view of the amendments to the instant claims.  

The rejection of claim 28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention will be withdrawn.  A patentee or applicant is free to be his or her own lexicographer and may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) ("While we have held many times that a patentee can act as his own lexicographer to specifically define terms of a claim contrary to their ordinary meaning," in such a situation the written description must clearly redefine a claim term "so as to put a reasonable competitor or one reasonably skilled in the art on notice that the patentee intended to so redefine that claim term."); Hormone Research Foundation Inc. v. Genentech Inc., 904 F.2d 1558, 15 USPQ2d 1039 (Fed. Cir. 1990).  See also MPEP 2173.05(a).  Paragraph [0127] of the specification defines “diabetes” to include prediabetes and metabolic syndrome, conditions inconsistent with the ordinary meaning of “diabetes.”

Election/Restrictions
Applicant’s election without traverse of Group I, claims 22-28, and an antagonist antibody of IGFR-like receptor 2 as the species, in the reply filed on 7/7/2020 is again acknowledged.
Claims 29-33 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/7/2020.

Specification
The disclosure is objected to because of the following informalities: The incorporation of sequence listing in the specification should reference the size of the file in bytes not kilobytes (KB).  See statement inserted by amendment on 7/29/2019 and MPEP 2422.03(I).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22, 28, and 34-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
Claim 36 is not an original claim.  It was added on 12/22/2020.  Support for new claim 36 was stated to be in paragraph [00125].   This is not agreed with.  This paragraph does not disclose that the antibody must bind to the extracellular domain of SEQ ID NO: 2, bind with an affinity of at least about 107 M-1, and increase phosphorylation of IGF1R, InsR, and/or Akt.  No basis is seen for this claim.  Claim 36 constitutes new matter.

Applicant elected an antagonistic antibody of the IGFR-like receptor 2 of SEQ ID NO: 2. Note that claims 22, 25, 28, and 34-36 do not require that the claimed antibody is antagonistic.
The specification discloses two antibodies against the cytoplasmic domain designated as 28A5 and 28G11.  See at least specification paragraph [0041].  They do not specifically bind an epitope within the extracellular domain (i.e. amino acid 48-929) of SEQ ID NO: 2.
Figure 2 provides results for co-immunoprecipitation experiments.  Antibodies against the cytoplasmic domain of IGFR-I 1 (36D7) can efficiently pull down IGFR-I 2 in Min6 wild-type cells (WT).  Antibodies against the cytoplasmic domain of IGFR-I 2 (28A5) only 
None of the antibodies described is an antibody against the extracellular domain of SEQ ID NO: 2.
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the claims.”).  A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”) 

Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).  The specification disclosure of general methods of making and testing antibodies is insufficient to satisfy the written description requirement for the claimed antagonistic antibodies.
An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
In the instant case, applicant claims a genus of methods of treating diabetes with structurally undisclosed monoclonal antibodies that specifically bind an epitope within the extracellular domain of SEQ ID NO: 2. The specification does not describe any structural features of the antibodies to be used in the method claimed.  The instant specification does not adequately describe any antibodies to support the scope of the claims.  There is no evidence of record that any monoclonal antibodies within the scope of claims 22, 25, 28, and 34-36 would 
The specification fails to disclose a representative number of antibodies that bind to the extracellular domain of IGFR-like receptor 2, and no epitopes within the extracellular domain of IGFR-like receptor 2 are identified or disclosed.

Applicant argues that a reasonable description has been given to the antibodies.  This is not agreed with.  The specification does not disclose or describe any antibodies within the scope of the claims, particularly claim 36.  No amino acid sequences for such antibodies are provided.  No complementarity determining regions (CDRs) for such antibodies are provided.  Antibodies within the scope of the claims cannot be derived from paragraphs 0020, 0062, 00106, 00117, 00189 and Figure 2.  These portions of the specification do not provide the description of any particular antibody within the scope of the claims.  To the degree that applicant is arguing that the specification enables production of antibodies, applicant is reminded that the written description requirement is separate and distinct from the enablement requirement. 
The Heiko Lickert declaration submitted on 12/22/2020 under 37 CFR 1.132 is an opinion declaration where the opinion is to a legal conclusion.  These aspects of the declaration are not entitled to any weight.  See MPEP 716.01(c). Antibodies within the scope of the claims cannot be derived from paragraphs 0020, 0062, 00106, 00117, 00189 and Figure 2.  To the degree that the declaration is arguing that the specification enables production of antibodies, declarant is reminded that the written description requirement is separate and distinct from the enablement requirement.
Applicant’s arguments do not address the rejection of record with respect to the case law cited and the lack of disclosure of a representative number of antibodies embraced by the claims.  Failure to do so in the next response will be considered non-responsive.

s 22, 25, 28, and 34-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is an enablement rejection.
Claim 22 is directed to a method of prophylactic or therapeutic treatment of diabetes comprising administering a monoclonal antibody that specifically binds an epitope within the extracellular domain (i.e. amino acid 48-929) of SEQ ID NO: 2.
Claim 28 is directed to a method of claim 22, wherein diabetes comprises type 1 diabetes, type 2 diabetes, gestational diabetes, prediabetes, insulin resistance, metabolic syndrome, or impaired glucose tolerance.
Specification paragraph [0142] defines “treatment” in all its grammatical forms as including therapeutic or prophylactic treatment. A “therapeutic or prophylactic treatment” comprises prophylactic treatments aimed at the complete prevention of clinical and/or pathological manifestations or therapeutic treatment aimed at amelioration or remission of clinical and/or pathological manifestations of the diseases. The term “treatment” thus also includes the amelioration or prevention of diabetes (and all that this term embraces).  Applicant is advised that a method of treatment in the absence of a specific therapeutic effect (which none of claims 22, 25, 28, and 34-36 recite), are considered to include prevention of diabetes.  “Treatment” in the absence of a specific therapeutic effect would also include ameliorating or reversing conditions such as nerve damage from diabetic neuropathy, chronic wounds from diabetic ulcers, and blindness due to diabetic retinopathy.  These are all pathological 
The specification does not enable the claimed methods.  As set forth above, the specification does not identify any antibody that could have been used in the claimed methods.  The specification does not identify any antibody that would have been known in the art at the time of the effective filing date.
The specification does not administer any antibody or other agonist/antagonist embraced by the claims (see in particular claim 24) to any subject where prevention or treatment of diabetes is established, particularly commensurate in scope to what “treatment” encompasses.
None of the experiments performed in the examples is an art accepted model for the prevention or treatment of diabetes in subjects.  Animal models for testing potential treatments of diabetes would have been well at the time of the effective filing date to those of ordinary skill in the art.  See for example, the various animal models described by King (2012) for studying diabetes.  The results from the examples in the specification cannot be extrapolated to predict any therapeutic response with respect to the prevention or treatment of diabetes commensurate in scope to the claims.  Those of ordinary skill in the art at the time of the effective filing date would not have accepted these experimental systems as being accepted experimental systems for evaluating potential treatments of diabetes.
In In re Wands (8 USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology. The CAFC summarized eight factors to be considered in a determination of "undue experimentation." These factors include: (a) the quantity of experimentation necessary; (b) the amount of direction or guidance presented; (c) the presence or 
In the instant application the quantity of experimentation would be large given the number and variety of antibodies encompassed and the variety of therapeutic effects encompassed, particularly as no antibodies having the necessary biological activity are disclosed or identified.  The breadth of the claims is large.  There are no working examples of any method within the claims.  The state of the art did not recognize the use of antibodies to IGFR-like receptor 2 to prevent or treat diabetes.  The experiments in the examples cannot be used to predict therapeutic outcomes in methods of treating diabetes.  The experimental systems used would not have been recognized as art accepted models of diabetes treatment.
The claims are considered an invitation to experiment.  The present situation is analogous to that in Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001:  
Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that “a patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.”) Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention…a specification need not disclose what is well known in the art. See, e.g. , Hybritech Inc. v. Monoclonal Antibodies, Inc. , 802 F.2d 1367, 1385, 231 USPQ 81, 94 (Fed.Cir. 1986). However, that general, oft-repeated statement is merely a rule of supplementation, not a substitute for a basic enabling disclosure. It means that the omission of minor details does not cause a specification to fail to meet the enablement requirement. However, when there is no disclosure of any specific starting material or of any of the conditions under which a process can be carried out, undue experimentation is required; there is a failure to meet the enablement requirement that cannot be rectified by asserting that all the disclosure related to the process is within the skill of the art. It is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement. This specification provides only a starting point, a direction for further research.
The claimed methods would require undue experimentation and are not enabled. 

Applicant’s arguments do not address the therapeutic effects required by the claims and as discussed above.  Failure to do so in the next response will be considered non-responsive. The in vitro experiments pointed to by applicant on page 7 of the response are not art accepted models for prevention or treatment of diabetes and all therapeutic effects encompassed by the claims.  The claims are not enabled.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 25 and 34 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 25 depends upon claim 22.  Claim 22 is limited to administering monoclonal antibodies that specifically bind to an epitope within the extracellular domain of SEQ ID NO: 2. Claim 22 does not recite or embrace antibody variants and/or antibody fragments.  As such, claim 25 does not properly depend from claim 22.    Claim 34 depends upon claim 22.  Claim 22 recites binding to the extracellular domain of SEQ ID NO: 2.  This is implicitly amino acids 48-929 of SEQ ID NO: 2 as disclosed in the specification.  As such, claim 34 does not further limit the subject matter of claim 22.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa